DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 42, the claims states “prevent use of the source address field for an address learning operation based on a determination, based on the address, that the data plane header is being used to perform an address registration operation”. It is unclear whether preventing the use of source address field is based on a determination and/or based on the address that the data plane header is being used to perform the address registration operation. The applicants need to clarify the condition for preventing the use of a source address for an address learning operation



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26-43, 47-49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Javadi (US 20200134308 A1) in view of Banks (US 20110134797 A1).
Regarding Claim 26, 49, and 50

Javadi teaches:

An apparatus, comprising: at least one processor; and at least one memory including a set of instructions (¶84 one or more processors (such as a microprocessor with multiple processing cores or units) that execute instructions, and (2) a memory that stores instructions for processes that when executed by the processors perform the operations); 

wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: support communication of a data plane header including a source address field and a destination address field (¶3 the data plane circuit analyzes the data messages as it processes the data messages to forward (communication of a data) the data messages to their destinations in a network, ¶72 the data messages that the server 105 streams to the data plane circuit 110 have header values (e.g., five tuple header values (source and destination IP address, source and destination port, and protocol) or source port/IP addresses) that identify the data messages as messages) 

Javadi does not teach:

wherein the destination address field includes an address configured to indicate that the data plane header is being used to perform an address registration operation based on the source address field.

Banks teaches:

wherein the destination address field includes an address configured to indicate that the data plane header is being used to perform an address registration operation based on the source address field (¶122 the purge status indicator of the entry having the destination address (destination address field) corresponding (operation based on the) to the source address (source address field) of the message (in the header of the message, data plane message having a source and destination address field), each entry of the routing table 233 is correlated with a status indicator, referred to hereafter as a "purge status indicator," indicating whether the entry is disqualified from purging (address registration), 

¶122 the purge status indicator may a one bit indicator that, if asserted, indicates that the entry is not available for purging

¶107 to add the new entry to a full routing table 234, the core logic 80 purges at least one of the current entries of the routing table 234.).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms and a purge indicator value that is set indicate that the address registration operation (address registration) is a negative or positive address purge operation, (Banks ¶110-109).


Regarding Claim 27

Javadi-Banks teaches:

The apparatus of claim 26.

Banks teaches:

The apparatus of claim 26, wherein the address is configured to indicate that the address registration operation is an address populate operation, 

a positive address purge operation (¶104 purging of routing table entries is needed in some situations in order to add more entries for new data paths not already indicated by the routing table (positive address purge operation)), 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms and a purge indicator value that is set indicate that the address registration operation is a negative or positive address purge operation (Banks ¶110-109).

or a negative address purse operation.

Regarding Claim 28

Javadi-Banks teaches:

The apparatus of claim 26.

Banks teaches:

The apparatus of claim 26, wherein the address is configured to indicate whether or not the data plane header is to be propagated to an upper hierarchy (¶122 the purge status indicator may be a one bit indicator that, if asserted (in the address), indicates that the entry is not available for purging (not purged meaning can be propagated to the upper hierarchy)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms and a purge indicator value that is set indicate that the address registration operation is a negative or positive address purge operation, purge status indicator may be one bit indicator that, if asserted (in the address), indicates that the entry is not available for purging (not purged meaning can be propagated to the upper hierarchy (Banks ¶122).

Regarding Claim 29
Javadi-Banks teaches:

The apparatus of claim 26.

Banks teaches:

The apparatus of claim 26, wherein the address is configured to indicate one of an address populate operation that is not to be further propagated, 

an address populate operation that is to be further propagated, 

a positive address purge operation that is not to be further propagated, 

a positive address purge operation that is to be further propagated (¶104 purging of routing table entries is needed in some situations in order to add or delete entries for new data paths not already indicated by the routing table, the purge status indicator may a one bit indicator that, if asserted, indicates that the entry is not available for purging (positive address purge operation)), 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms and a purge indicator value that is set indicate that the address registration operation is a negative or positive address purge operation (Banks ¶110-109).

a negative address purge operation that is not to be further propagated, or 

a negative address purge operation that is to be further propagated.

Regarding Claim 30
Javadi-Banks teaches:

The apparatus of claim 26.

Banks teaches:
The apparatus of claim 26, wherein the address is configured to indicate that the address registration operation is an address populate operation (¶104 purging of routing table entries is needed in some situations in order to add (populate) more entries (address registration operation is an address populate operation) for new data paths not already indicated by the routing table), 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms and a purge indicator value that is set indicate that the address is to be populated or deleted from the from the forwarding table (Banks ¶110-109).


Regarding Claim 31
Javadi-Banks teaches:

The apparatus of claim 30.

Banks teaches:
The apparatus of claim 30, wherein the source address field includes an address to be populated in a forwarding table (¶122 the purge status indicator of the entry having the destination address (destination address field) corresponding (operation based on the) to the source address (source address field) of the message, each entry of the routing table 233 is correlated with a status indicator, referred to hereafter as a "purge status indicator," indicating whether the entry is disqualified from purging (address registration, address to be populated in the routing table 223),
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms and a purge indicator value that is set indicate that the address is to be populated or deleted from the from the forwarding table (Banks ¶110-109).

Regarding Claim 32

Javadi-Banks teaches:

The apparatus of claim 26.

Banks teaches:

The apparatus of claim 26, wherein the address is configured to indicate that the address registration operation is an address purge operation (¶104 purging of routing table entries is needed in some situations in order to add more entries for new data paths not already indicated by the routing table (positive address purge operation)), 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms and a purge indicator value that is set indicate that the address registration operation is a negative or positive address purge operation (Banks ¶110-109).



Regarding Claim 33

Javadi-Banks teaches:

The apparatus of claim 32.

Banks teaches:

The apparatus of claim 32, wherein the source address field includes an address to be purged from a forwarding table (¶107-109 If the core logic 80 is to purge an entry of the routing table 234 in response to a newly received unicast message or broadcast route discovery message and if the source address of the newly received unicast message corresponds to (e.g., matches) the Dest., the core logic 80 may overwrite (address to be purged) an address pair previously stored in the routing table 234 with the new address pair indicating the destination address of the newly received message and the address of the next hop for such message thereby creating a new entry in the routing table 234 and purging a current entry in the routing table 234).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms (Banks ¶110-109).

Regarding Claim 34
Javadi-Banks teaches:

The apparatus of claim 32.

Banks teaches:

The apparatus of claim 32, wherein the source address field includes a value indicative that a set of addresses is to be purged from a forwarding table (¶107-109 If the core logic 80 is to purge an entry of the routing table 234 in response to a newly received unicast message or broadcast route discovery message and if the source address of the newly received unicast message corresponds to (e.g., matches) the Dest., the core logic 80 may overwrite (address to be purged) an address pair previously stored in the routing table 234 with the new address pair indicating the destination address of the newly received message and the address of the next hop for such message thereby creating a new entry in the routing table 234 and purging a current entry in the routing table 234).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms and a purge indicator value that is set indicate that the address registration operation is a negative or positive address purge operation (Banks ¶110-109).

Regarding Claim 35
Javadi-Banks teaches:

The apparatus of claim 26.

Banks teaches:
The apparatus of claim 26, wherein the address is configured to indicate that the address registration operation is a positive address purge operation (¶107-109 If the core logic 80 is to purge an entry of the routing table 234 in response to a newly received unicast message or broadcast route discovery message and if the source address of the newly received unicast message corresponds to (e.g., matches) the Dest., the core logic 80 may overwrite (address to be purged) an address pair previously stored in the routing table 234 with the new address pair (positive address purge) indicating the destination address of the newly received message and the address of the next hop for such message thereby creating a new entry in the routing table 234 and purging a current entry in the routing table 234
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms and a purge indicator value that is set indicate that the address registration operation is a negative or positive address purge operation (Banks ¶110-109).

Regarding Claim 36
Javadi-Banks teaches:

The apparatus of claim 35.

Banks teaches:

The apparatus of claim 35, wherein the source address field includes a value indicative that all addresses of a forwarding table, with the exception of any addresses learned from a sender, are to be purged from the forwarding table (¶122 each entry of the routing table 233 (forwarding table) is correlated with a status indicator, referred to hereafter as a "purge status indicator," (a value indicative that all addresses of a forwarding table) indicating whether the entry is disqualified from purging (address registration), 

¶122 the purge status indicator may a one bit indicator that, if asserted, ( with the exception of any addresses learned from a sender) indicates that the entry is not available for purging

¶107-109 If the core logic 80 is to purge an entry of the routing table 234 (forwarding table) in response to a newly received unicast message or broadcast route discovery message and if the source address of the newly received unicast message corresponds to (e.g., matches) the Dest., the core logic 80 may overwrite (address to be purged) an address pair previously stored in the routing table 234 with the new address pair (positive address purge) indicating the destination address of the newly received message and the address of the next hop for such message thereby creating a new entry in the routing table 234 and purging a current entry in the routing table 234
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms and a purge indicator value that is set indicate that the address registration operation is a negative or positive address purge operation (Banks ¶110-109).

Regarding Claim 37

Javadi-Banks teaches:

The apparatus of claim 36.

Banks teaches:

The apparatus of claim 36, wherein the sender is a neighbor or link in a context of the data plane header (¶23 the node 21 (sender) inserts the address, referred to as the "hop address," of the next hop or, in other words, the next node to receive the message (i.e., node 23 in this example) (neighbor), as well as the address, referred to as the "destination address," of the node (i.e., node 24 in this example) to ultimately receive and process the message).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method transmitting data in a peer to peer network (Banks ¶110-109).
 

Regarding Claim 38
Javadi-Banks teaches:

The apparatus of claim 26.

Banks teaches:

The apparatus of claim 26, wherein the address is configured to indicate that the address registration operation is a negative address purge operation (¶122 each entry of the routing table 233 (forwarding table) is correlated with a status indicator, referred to hereafter as a "purge status indicator," (a value indicative that all addresses of a forwarding table) indicating whether the entry is disqualified from purging (indicate that the address registration operation is a negative address purge operation), 

¶122 the purge status indicator may a one bit indicator that, if asserted, indicates that the entry is not available for purging
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms and a purge indicator value that is set indicate that the address registration operation is a negative or positive address purge operation (Banks ¶110-109).


Regarding Claim 39
Javadi-Banks teaches:

The apparatus of claim 38.

Banks teaches:
The apparatus of claim 38, wherein the source address field includes a value indicative that all addresses of a forwarding table that were learned from a sender are to be purged from the forwarding table (¶122 each entry of the routing table 233 (forwarding table) is correlated with a status indicator, referred to hereafter as a "purge status indicator," (a value indicative that all addresses of a forwarding table) indicating whether the entry is disqualified from purging (address registration), 

¶122 the purge status indicator may a one bit indicator that, if asserted, (learned from a sender) indicates that the entry is not available for purging

¶107-109 If the core logic 80 is to purge an entry of the routing table 234 (forwarding table) in response to a newly received unicast message or broadcast route discovery message and if the source address of the newly received unicast message corresponds to (e.g., matches) the Dest., the core logic 80 may overwrite (address to be purged) an address pair previously stored in the routing table 234 with the new address pair (positive address purge) indicating the destination address of the newly received message and the address of the next hop for such message thereby creating a new entry in the routing table 234 and purging a current entry in the routing table 234
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms and a purge indicator value (Banks ¶110-109).
 

Regarding Claim 40
Javadi-Banks teaches:

The apparatus of claim 39.

Banks teaches:

The apparatus of claim 39, wherein the sender is a neighbor in a context of the data plane header (¶23 the node 21 (sender) inserts the address, referred to as the "hop address," of the next hop or, in other words, the next node to receive the message (i.e., node 23 in this example) (neighbor), as well as the address, referred to as the "destination address," of the node (i.e., node 24 in this example) to ultimately receive and process the message) Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method transmitting data in a peer to peer network (Banks ¶110-109).


Regarding Claim 41
Javadi-Banks teaches:

The apparatus of claim 26.

Banks teaches:
The apparatus of claim 26, wherein, to support communication of the data plane header, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: identify, based on the address, that the data plane header is being used to perform an address registration operation (¶122 the purge status indicator of the entry having the destination address (destination address field) corresponding (operation based on the) to the source address (source address field) of the message (in the header of the message, data plane message having a source and destination address field), each entry of the routing table 233 is correlated with a status indicator, referred to hereafter as a "purge status indicator," indicating whether the entry is disqualified from purging (address registration), 

¶122 the purge status indicator may a one bit indicator that, if asserted, indicates that the entry is not available for purging

¶107 to add the new entry to a full routing table 234, the core logic 80 purges at least one of the current entries of the routing table 234.).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms (Banks ¶110-109).


Regarding Claim 42
Javadi-Banks teaches:

The apparatus of claim 26.

Banks teaches:
The apparatus of claim 26, wherein, to support communication of the data plane header, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: prevent use of the source address field for an address learning operation based on a determination, based on the address, that the data plane header is being used to perform an address registration operation (¶122 the purge status indicator of the entry having the destination address (since the purge indicator has a destination address, thereby preventing the source address field for an address learning operation, each entry of the routing table 233 is correlated with a status indicator, referred to hereafter as a "purge status indicator," indicating whether the entry is disqualified from purging (address registration), 

¶122 the purge status indicator may a one bit indicator that, if asserted, indicates that the entry is not available for purging

¶107 to add the new entry to a full routing table 234, the core logic 80 purges at least one of the current entries of the routing table 234).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms, by purging an entry of the routing table 234 in response to a newly received unicast message in other to create more space in the entry table (Banks ¶110-109).


Regarding Claim 43
Javadi-Banks teaches:

The apparatus of claim 26.

Banks teaches:

The apparatus of claim 26, wherein, to support communication of the data plane header, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: identify, based on a data plane context of the data plane header, a forwarding table to be acted upon based on the data plane header (¶122 the purge status indicator of the entry having the destination address (destination address field) corresponding (operation based on the) to the source address (source address field) of the message (in the header of the message, data plane message having a source and destination address field), each entry of the routing table 233 (forwarding table) is correlated with a status indicator, referred to hereafter as a "purge status indicator," indicating whether the entry is disqualified from purging (address registration), 

¶122 the purge status indicator may a one bit indicator that, if asserted, indicates that the entry is not available for purging

¶107 to add the new entry to a full routing table 234, the core logic 80 purges at least one of the current entries of the routing table 234.).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi in light of Banks in order to provide a method that can be used to select which of the current entries is to be purged with the use of algorithms and a status indicator table (Banks ¶110-109).



Regarding Claim 47
Javadi-Banks teaches:

The apparatus of claim 26.

Javadi teaches:
The apparatus of claim 26, wherein the data plane header is an Internet Protocol (IP) header, wherein the address registration operation is an IP address registration operation (¶72 the data plane header have values for the IP address for the source and destination, which is used along with purge indicator to determine a purge operation. The purge operation is the address registration operation. Data plane header values (e.g., five tuple header values (source and destination IP address, source and destination port, and protocol) or source port/IP addresses) that identify the data messages)

Regarding Claim 48

Javadi-Banks teaches:

The apparatus of claim 26.

Javadi teaches:

The apparatus of claim 26, wherein the data plane header is associated with a payload (¶72 the data plane is configured to identify the location of the character strings in the payloads, the data messages that the server 105 streams to the data plane circuit 110 have header values (e.g., five tuple header values (source and destination IP address, source and destination port, and protocol) or source port/IP addresses) that identify the data messages as messages that contain character strings for the data plane to analyze for specific character patterns).

Claims 44, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Javadi-Banks  as applied to claim 43 above, and further in view of Spadaro (US 9319317 B1).

Regarding Claim 44
Javadi-Banks teaches:

The apparatus of claim 43.

Javadi-Banks does not teach:

The apparatus of claim 43, wherein, to identify the forwarding table to be acted upon based on the data plane header, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: determine, based on a determination that the data plane header is associated with an untagged packet, that the forwarding table to be acted upon by the data plane header is a forwarding table associated with a port on which the data plane header is received; 

determine, based on a determination that the data plane header is associated with an 802.1q tagged packet, that the forwarding table to be acted upon by the data plane header is a forwarding table associated with a virtual local area network (VLAN) identifier (VID); 

determine, based on a determination that the data plane header is associated with an 802. lad tagged packet, that the forwarding table to be acted upon by the data plane header is a forwarding table associated with a service VID (S-VID); 

or 


determine, based on a determination that the data plane header is associated with an 802.lah tagged packet, that the forwarding table to be acted upon by the data plane header is a forwarding table associated with a backbone service instance identifier (I- SID).

Spadaro teaches:

The apparatus of claim 43, wherein, to identify the forwarding table to be acted upon based on the data plane header, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: determine, based on a determination that the data plane header is associated with an untagged packet, that the forwarding table to be acted upon by the data plane header is a forwarding table associated with a port on which the data plane header is received; 

determine, based on a determination that the data plane header is associated with an 802.1q tagged packet, that the forwarding table to be acted upon by the data plane header is a forwarding table associated with a virtual local area network (VLAN) identifier (VID) (col 10 lines 45-67 if (determine, based on a determination that the data plane header is associated with an 802.1q tagged packet) the purged entry has any VLAN tags (802.1q tagged packet), the synchronization logic 152 is configured to insert such tag or tags into the VLAN field 192 and to appropriately control the TPID field 193 based on the VLAN tag or tags inserted into the VLAN field, each set of synchronization logic 153 and 154 recognizes the purge message as a command to purge the MAC-table entry (forwarding table) that maps the MAC address of the source address field 194 (of the data plane header) and the VLAN tags (802.1q tagged packet) of the VLAN field (associated with a virtual local area network (VLAN) identifier (VID)); 

determine, based on a determination that the data plane header is associated with an 802. lad tagged packet, that the forwarding table to be acted upon by the data plane header is a forwarding table associated with a service VID (S-VID); 

or 


determine, based on a determination that the data plane header is associated with an 802.lah tagged packet, that the forwarding table to be acted upon by the data plane header is a forwarding table associated with a backbone service instance identifier (I- SID).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi-Banks in light of Spadaro in order for certain forwarding tables, such as media access control (MAC) tables, to be synchronized (Spadaro col 1 lines 20-35).


Regarding Claim 45

Javadi-Banks-Spadaro teaches:

The apparatus of claim 26.

Spadaro teaches:

The apparatus of claim 26, wherein the data plane header is an Ethernet header, wherein the address registration operation is a Media Access Control (MAC) address registration operation (col 2 lines 40-50 that packets are communicated according to Ethernet protocols, col 10 lines 45-67 each set of synchronization logic 153 and 154 recognizes the purge message as a command to purge the MAC-table entry (forwarding table) that maps the MAC address of the source address field 194 (Media Access Control (MAC) address registration operation) and the VLAN tags (802.1q tagged packet) of the VLAN field (associated with a virtual local area network (VLAN) identifier (VID).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi-Banks in light of Spadaro because it is desirable for the forwarding tables to have the same mappings so that a complete path through the stack is ensured for each learned MAC address (Spadaro col 1 lines 20-35).


Regarding Claim 46

Javadi-Banks-Spadaro teaches:

The apparatus of claim 45.

Spadaro teaches:

The apparatus of claim 45, wherein the address is a MAC Registration Group (MRG) Address (col 2 lines 40-50 that packets are communicated according to Ethernet protocols, col 10 lines 45-67 MAC-table entry (forwarding table) that maps the MAC address of the source address field 194 (Media Access Control (MAC) address registration Group)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Javadi-Banks in light of Spadaro in order for certain forwarding tables, such as media access control (MAC) tables, to be synchronized. That is, it is desirable for the forwarding tables to have the same mappings so that a complete path through the stack is ensured for each learned MAC address (Spadaro col 1 lines 20-35).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445